CONCURRING OPINION.
LAMM, J.
The following observations are submitted. In the instant case the doctrines of Bower v. Daniel, 198 Mo. 289, are exploded in certain particui*496lars. It is held in the instant ease that what is said in that case on the quantum of proof necessary to enforce the performance in specie of a joint will as against a party who enjoyed benefits thereunder is obiter dictum because (the learned Commissioner says) the evidence did not come up, absent a proper abstract in that case, -hence Division Two had not before it the question of the amount and sufficiency of the evidence. As to that I say: .
Whether the observations of Division Two in that behalf in' the Bower-Daniel case were obiter dicta pure and simple, or obiter at all, or merely obiter of sueh a class that the line of demarcation between them and sound exposition is shadowy, it is not my purpose to discuss. .What 1 do say is that the criticism of that Bower-Daniel case in the instant case on the question suggested is itself unmistakable and palpable obiter. It is obiter against obiter if the Bower-Daniel case side-stepped into obiter at all. Now obiter against obiter merely setteth the matter at large and avails nothing. Observe, the instant case is not one concerning a “joint will;” ergo, has nothing to do with quantum or character of proof necessary to specifically enforce such a will.
If the mere fact of executing a joint will is not of itself sufficient to establish an agreement to make reciprocal wills and does not thereby make one will a consideration for the other, so that the joint will is no longer ambulatory so far as the party who has received ‘benefits thereunder is concerned, then we should so rulé in some case where the question is held in judgment' ás decisive and not in a case where there is no such will or question, as here, for self-evidently a joint will stands on a different foot than two wills that happen to be executed cotemporaneously.
Besides that, one division of this court should not •attempt to overrule the other without sending the case into banc, .whereby the court as a whole can be made to *497speak a single authoritative voice and not a double one as we will now do. The mischief of doing that way is. animadverted upon in Gass v. Evans, 244 Mo. l. c. 352. To sail well the two wings of the court should flap together. (I use the figure merely to illustrate, and not to designate the court as a bird.) The theory that one division of this court can overrule the other is unsound and tends to chaos. The correct course is pointed out in Feller v. Lee, 225 Mo. l. c. 334.
I agree to the final conclusion reached in the. instant case, but dissent from that part of the opinion overruling the Bower-Daniel case.